MEMORANDUM **
Because a violation of state ethics rules does not necessarily amount to a conflict of interest for federal constitutional purposes, see Maiden v. Bunnell, 35 F.3d 477, 481 n. 4 (9th Cir.1994), even if Crabtree’s lawyer breached state ethics rules, Crabtree must show that the state court’s decision violated clearly established federal law. 28 U.S.C. § 2254(d)(1); Williams v. Taylor, 529 U.S. 362, 403-04, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000). Because federal law does not clearly establish that Crabtree’s lawyer violated Crabtree’s constitutional rights by simultaneously representing the People of the State of California in an unrelated criminal matter in another county, the district court’s decision is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.